By the Court,
Coleman, J.:
A verified petition, charging C. 0. Burkert, a member of the bar of the State of Nevada, with unprofessional conduct while acting in the capacity of attorney, was filed in this court on the initiative of the Nevada Bar Association.
To the petition the respondent filed an unverified answer, denying the allegations of misconduct alleged in the petition.
In a letter to one of the attorneys in this proceeding, the respondent wrote as follows:
"I fully appreciate your position, and do not feel justified in asking for any more favors, and therefore I presume there is nothing for you to do but to go ahead. There will be no contest. The answer filed some time ago was purely formal, and was filed only for the purpose of formally giving me more time. * * * ”
It is not claimed that the facts alleged do not constitute sufficient ground for suspension or disbarment. At the hearing, oral and documentary evidence was introduced in support of the allegations of the petition. The respondent is traveling the downgrade of the highway of life. It would serve no useful purpose to discuss the facts of the case, and the " mantle of charity should be over all. ”
Suffice it to say that the allegations of the petition are fully sustained by the evidence.
*9It is ordered that the respondent, C. O. Burkert, be, and he hereby is, suspended from the practice of the law in the State of Nevada until the further order of the court.